Citation Nr: 0327968	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-15 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's daughter-in-law



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1943 to November 1945.  
He was a prisoner of war of the German government from 
January through March 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for the cause of the veteran's death.

The appellant offered testimony before the undersigned at a 
videoconference hearing held in March 2002.


REMAND

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  This requirement is not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant has not received the necessary notice.

At the time of the veteran's death, he was service connected 
for general anxiety disorder with a 10 percent evaluation, 
effective February 1, 1982.  The Board notes that while a 
prisoner of war, he was hospitalized for diphtheria.  
Diphtheria is a disease that can result in damage to the 
myocardial tissue.  Merck Manual, 2303 (17th ed. 1999).  
There is evidence that the veteran complained of chest pain 
three months after discharge from service, and the record 
shows that he was seen  by a private physician in February 
1947 with complaints of chest pain.

The veteran's death certificate lists chronic obstructive 
pulmonary disease (COPD) as the immediate cause of his death 
due to or as a consequence of cigarettes.  Other significant 
conditions contributing to the veteran's death included 
coronary artery disease, hypertension, renal insufficiency, 
and polycythemia.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Also, in the March 2003 videoconference hearing, the 
appellant testified to treatment the veteran underwent for 
his heart condition and other health concerns.  These medical 
records could be relevant to the appellant's claim, but are 
not part of the claims file.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the appellant 
with a VCAA notice letter pertaining to 
her claim in accordance with the 
requirements of that act and applicable 
court decisions.

2.  The RO should take all necessary steps 
to obtain all medical treatment records 
for the veteran from the following 
practitioners:  Henry Kneidinger, Doctor 
of Osteopathy (DO), TVPC-Upper Perkiomen 
Office, 101 W. 7th Street, Suite 2C, 
Pennsburg, Pennsylvania; and, David A. 
Travis, DO, 670 Lawn Avenue, Sellersville, 
Pennsylvania, 18960.

3.  The RO should make arrangements for a 
physician with the appropriate expertise, 
preferably a heart specialist, to provide 
an opinion as to whether it is at least as 
likely as not that the veteran's 
diphtheria caused, or aggravated his 
coronary artery disease or hypertension; 
or otherwise hastened the veteran's death.  
The physician should also express an 
opinion as to whether it is at least as 
likely as not that coronary artery disease 
had its onset in-service, or that coronary 
artery disease and hypertension are 
otherwise attributable to disease or 
injury in service.  The examination report 
should reflect that the claims folder was 
reviewed.  The rationale should be 
provided for all opinions.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the appellant's 
claims.  If the benefits sought continue 
to be denied the RO should issue a 
supplemental statement of the case.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


